     Case 2:20-cv-01353-JAD-NJK Document 3 Filed 07/23/20 Page 1 of 3



1                                 UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3     ALDRICH OLIVER,                                             Case No. 2:20-cv-01353-JAD-NJK
4                                               Plaintiff                       ORDER
5            v.
6     NELSON, et al.,
7                                            Defendants
8
9    I.     DISCUSSION

10          On July 22, 2020, Plaintiff, an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and a Financial

12   Certificate. Docket Nos. 1-1, 1-2. Plaintiff has neither paid the full $400 filing fee for this matter

13   nor filed an application to proceed in forma pauperis with complete financial attachments.

14          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil

15   action in this Court may apply to proceed in forma pauperis in order to file the civil action without

16   prepaying the full $400 filing fee. To apply for in forma pauperis status, the inmate must submit

17   all three of the following documents to the Court:

18          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s

19          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),

20          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

21          (i.e. page 4 of this Court’s approved form), and

22          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

23   six-month period.

24          The Court will grant Plaintiff a one-time opportunity to file a fully complete application

25   to proceed in forma pauperis containing all three of the required documents, or in the alternative,

26   pay the full $400 filing fee for this action on or before September 21, 2020. Absent unusual

27   circumstances, the Court will not grant any further extensions of time. If Plaintiff is unable to file

28   a fully complete application to proceed in forma pauperis with all three required documents or pay
     Case 2:20-cv-01353-JAD-NJK Document 3 Filed 07/23/20 Page 2 of 3



1    the full $400 filing fee on or before September 21, 2020, the Court will dismiss this case without
2    prejudice for Plaintiff to file a new case with the Court when Plaintiff is either able to acquire all
3    three of the documents needed to file a fully complete application to proceed in forma pauperis or
4    pay the full $400 filing fee.
5           A dismissal without prejudice means Plaintiff does not give up the right to refile the case
6    with the Court, under a new case number, when Plaintiff has all three documents needed to submit
7    with an application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file
8    an application to proceed in forma pauperis and instead pay the full filing fee of $400 on or before
9    September 21, 2020 to proceed with this case. The Court will retain Plaintiff’s civil rights
10   complaint (Docket No. 1-1), but the Court will not file the complaint unless and until Plaintiff
11   timely files a fully complete application to proceed in forma pauperis with all three documents or
12   pays the full $400 filing fee.
13   II.    CONCLUSION
14          For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send Plaintiff
15   the approved form application to proceed in forma pauperis by an inmate, as well as the document
16   entitled information and instructions for filing an in forma pauperis application.
17          IT IS FURTHER ORDERED that on or before September 21, 2020, Plaintiff will either
18   pay the full $400 filing fee for a civil action (which includes the $350 filing fee and the $50
19   administrative fee) or file with the Court:
20          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
21          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
22          3),
23          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
24          (i.e. page 4 of this Court’s approved form), and
25          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
26   six-month period.
27          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
28   proceed in forma pauperis with all three documents or pay the full $400 filing fee for a civil action



                                                     -2-
     Case 2:20-cv-01353-JAD-NJK Document 3 Filed 07/23/20 Page 3 of 3



1    on or before September 21, 2020, the Court will dismiss this action without prejudice for Plaintiff
2    to refile the case with the Court, under a new case number, when Plaintiff has all three documents
3    needed to file a complete application to proceed in forma pauperis or pays the full $400 filing fee.
4            IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint (Docket
5    No.1-1) but will not file it at this time.
6            IT IS SO ORDERED.
7                    July 23, 2020
             DATED: __________________
8
9                                                  NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -3-
